UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No.)* Marine Exploration, Inc. (Name of Issuer) Common Stock, $0.001 par value (Title of Class of Securities) 56824A103 (CUSIP Number) Brian L. Klemsz 123 North College Avenue, Ste 200 Fort Collins, Colorado 80524 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 10, 2010 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule13G to report the acquisition that is the subject of this Schedule13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 56824A103 1 NAMES OF REPORTING PERSONS WestMountain Asset Management, Inc. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b)o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) PF 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Colorado 7 SOLE VOTING POWER NUMBER OF 225,000,000 SHARES 8 SHARED VOTING POWER BENEFICIALLY OWNED BY — EACH 9 SOLE DISPOSITIVE POWER REPORTING PERSON 225,000,000 WITH 10 SHARED DISPOSITIVE POWER — 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 225,000,000 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11)EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 43.8% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO - Limited Liability Company CUSIP No. 56824A103 ITEM 1. SECURITY AND ISSUER. This Schedule13D (this “Schedule”) relates to the shares of common stock, $0.001 par value (the “Common Stock”), of Marine Exploration, Inc., a Colorado corporation (the “Company”). The principal executive offices of the Company are located at 535 Sixteenth Street, Suite 820,Denver, Colorado ITEM 2. IDENTITY AND BACKGROUND. The person filing this statement is: WestMountain Asset Management, Inc., a Colorado corporation(“WASM” or the “Reporting Person”) WASM is aColorado public company registered under the Securities Exchange Act of 1934. The principal business of WASM is to act as an investment asset manager by raising, investing and managing private equity and direct investment funds for third parties including high net worth individuals and institutions.The business address of the Reporting Person is 123 North College Avenue, Ste 200, Fort Collins, Colorado 80524. During the last five years, the Reporting Person has not (i)been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii)been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction making it subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. ITEM 3. SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION. Effective November 24, 2008, WASM purchased 175,000,000 shares of Common Stock or approximately 34.1% of the Company for $51,000 in cash.In addition, the Company issued a warrant to acquire 50,000,000 shares of Common Stock at a price of $0.01 per share, subject to being repurchased by the Company at $0.06 per share once the Company has achieved quarterly sales exceeding $6,250,000.
